GODDARD, District Judge.
This cause came.on for final hearing at this term of court, on the special master’s report, the exceptions filed by the plaintiffs thereto, and the evidence and proofs in the case, and was argued by counsel, and thereupon, upon consideration thereof, it was ordered, adjudged, and decreed as follows, viz.:
(1) That the exceptions filed by the plaintiffs to the report of the special master be and the same are hereby overruled.
(2) That the report of the special master be and the same hereby is in all respects approved and confirmed.
(3) That the account as filed by the defendants,o designated as Exhibit J, covering their transactions with and on behalf of the plaintiffs from January 1, 1917, to and including February 26, 1917, is in all respects correct, and that the same be and hereby is judicially settled and allowed as filed.
(4) That the account as filed by the defendants, designated as Exhibit K, covering their transactions with Waldes & Co., Inc., and with the Alien Property Custodian, after the dissolution of said corporation, from February 26, 1917, to and including June 30, 1921, is in all respects correct, and that the same be and hereby is judicially settled and allowed as filed, except that the balance therein shown to be due the defendants is not to be charged to the plaintiffs.
(5) That the defendants have final decree herein that they are not indebted in any sum to the plaintiffs by reason of the matters or things alleged in the amended bill of complaint.
(6) That the compensation of Wallace Maefarlane, Esq., for. Ms services as special master, be and hereby is fixed at $750; that the compensation of Christopher Reekleff for his stenographic and typewriting services, performed at the request of the special master, in the preparation of his report, be and hereby is fixed at $35, and that the aforesaid sums shall be paid by the plaintiffs, and, in default of payment of the same by the plaintiffs within three days after the entry of tMs order, may he paid by the defendants and taxed by them as a part of their costs and disbursements in tMs suit.
(7) That final decree he entered in this cause in conformity with the foregoing, and providing that the defendants recover from the plaintiffs their costs and disbursements in this suit, to be taxed.